Citation Nr: 0736637	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  05-10 461A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a chronic foot disorder.  

2.  Entitlement to an increased disability evaluation for the 
veteran's hemorrhoids, currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from March 1969 to January 
1972.  

In February 1986, the Board of Veterans' Appeals (Board) 
denied service connection for a chronic foot disorder.  The 
veteran and his accredited representative were provided with 
copies of the Board's decision.  

The veteran subsequently sought to reopen his claim of 
entitlement to service connection for a chronic foot 
disorder.  In October 1989, the St. Petersburg, Florida, 
Regional Office (RO) denied the veteran's application to 
reopen his claim of service connection for a chronic foot 
disorder.  The veteran was informed of the adverse decision 
and his appellate rights.  The veteran did not subsequently 
submit a notice of disagreement (NOD) with the decision.  

This matter came before the Board on appeal from an August 
2004 RO decision which determined that new and material 
evidence had not been received to reopen the veteran's claim 
of entitlement to service connection for a chronic foot 
disorder to include a right foot plantar callus, a right foot 
plantar wart, and left second toe depressed metatarsal, 
bunion deformity, and corns and denied both service 
connection for pes planus and a compensable disability 
evaluation for the veteran's hemorrhoids.  In January 2006, 
the RO increased the evaluation for the veteran's hemorrhoids 
from noncompensable to 30 percent.  In March 2007, the 
veteran was afforded a hearing before the undersigned 
Veterans Law Judge sitting at the RO.  At the hearing, the 
veteran expressly withdrew his claim of entitlement to 
service connection for pes planus.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

In an October 2006 letter to United States Representative 
Allen Boyd, the veteran conveyed that he had filed a claim 
for Social Security Administration (SSA) disability benefits 
based, in part, upon his bilateral foot and hemorrhoid 
disabilities.  He clarified that his claim was "being done 
by a Social Security lawyer."  Documentation of the 
veteran's SSA award of disability benefits, if any, and the 
evidence considered by the SSA in granting or denying the 
veteran's claim is not of record.  The VA's duty to assist 
the veteran includes an obligation to obtain the records from 
the SSA.  Masors v. Derwinski, 2 Vet. App. 181, 187-188 
(1992).  

VA clinical documentation dated in August 2006 and September 
2006 indicates that the veteran had undergone an August 2006 
hemorrhoidectomy and was "doing well."  At the March 2007 
hearing before the undersigned Veterans Law Judge sitting at 
the RO, the veteran testified that his August 2006 surgical 
procedure had not alleviated his hemorrhoid symptomatology.  
The VA's statutory duty to assist the veteran includes the 
duty to conduct a thorough and contemporaneous examination so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  As the veteran underwent a hemorrhoidectomy since 
the most recent VA examination for compensation purposes 
conducted in December 2005, the Board finds that a further 
evaluation would be helpful in resolving the issues raised by 
the instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2007) and the United States 
Court of Appeals for Veterans Claims 
(Court) holding in Kent v. Nicholson, 20 
Vet.App. 1 (2006) are fully met.  

2.  Request that copies of all VA 
clinical documentation pertaining to the 
veteran's treatment after December 2006 
from the Gainesville and Tallahassee 
facilities.  

3.  Contact the SSA and request that it 
provide documentation of the veteran's 
award of disability benefits, if any, and 
copies of all records developed in 
association with the award or the denial 
thereof for incorporation into the 
record.  

4.  Then schedule the veteran for a VA 
examination in order to determine the 
nature and severity of his chronic 
post-operative hemorrhoids.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

5.  Then readjudicate the issues of 
whether new and material evidence has 
been received to reopen the veteran's 
claim of entitlement to a chronic foot 
disorder and his entitlement to an 
increased evaluation for his 
post-operative hemorrhoids.  If the 
benefits sought on appeal remain denied, 
the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the application and claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
since the issuance of the last SSOC.  The 
veteran should be given the opportunity 
to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in the VA's efforts to develop these 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655 
(2007).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  


_________________________________________________
MICHELLE KANE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

